UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1802


SAKIMA IBAN SALIH EL BEY,

                Plaintiff - Appellant,

          v.

JOAN KENNEDY, Administrator, Child Support; EDWARD YEAGER,
Managing Law Counsel; SALOME IORA SALIH EL BEY; C. ASHLEY
LAMM, Attorney; PAT MCCRORY, Governor of North Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:15-cv-00272-GCM)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sakima Iban Salih El Bey appeals the district court’s order

dismissing without prejudice his civil complaint for failure to

state   a   claim.    We    have    reviewed   the    record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      El Bey v. Kennedy, No. 3:15-cv-00272-GCM

(W.D.N.C. July 7, 2015).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and   argument    would   not   aid    the

decisional process.



                                                                     AFFIRMED




                                      2